COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00122-CV


Heriberto Martinez Gonzalez                 §   From the 158th District Court

v.                                          §   of Denton County (15-04212-158)

EC Lewisville, LLC, d/b/a Elite Care        §   March 8, 2018
Emergency Center; Greater Houston
Emergency Physicians, PLLC, d/b/a           §   Opinion by Justice Walker
Elite Care Emergency Center; and
Dr. Harvey Castro

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellees EC Lewisville, LLC, d/b/a Elite Care

Emergency Center; Greater Houston Emergency Physicians, PLLC, d/b/a Elite

care Emergency Center/ and Dr. Harvey Castro shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker___________________
                                        Justice Sue Walker